DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Note: In Reference NPL cite No. 3 the Examiner included the year of publication 2016. See MPEP 609.01 (B)(1)(e)(v) and 37 CFR 1.98(b)(5) “Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.”
Drawings
The drawings are objected to because:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
“170” (see figure 1); 
“520” (see figure 5); 
“540” (see figure 5);
“1025” (see figure 10B).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “1055” (see page 23 of 30 paragraph [0119] line 2). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure filed on 09/12/2019 is accepted by the Examiner.
Claim Objections
Claims 2-11 and 13-19 are objected to because of the following informalities:  
Regarding claims 2-11, the recitation in line 1 of claims 2-11 “A switch fabric, as in Claim” seems to be improper because it seems improperly constructed; it is suggested to be changed to “The switch fabric, as in claim”
Regarding claims 13-19, the recitation in line 1 of claims 13-19 “A process, as in Claim” seems to be improper because it seems improperly constructed; it is suggested to be changed to “The process, as in claim”
Appropriate correction is required.
Allowable Subject Matter
Claims 1, 12 and 20 are allowed.
Claims 2-11 and 13-19 are allowed if the above objections are overcome.
The following is an examiner’s statement of reasons for allowance: claims 1-20 are allowed because a comprehensive search of prior art failed to teach, either alone or in combination, two or more optical switch elements, each having a bias, one or more optical switch element inputs and one or more optical switch element outputs, one or more optical switch element outputs from a first optical switch element connected to one or more inputs of a second optical switch element so that the optical switch elements are optically connected in a topology, one or more inputs to the optical switch fabric, each connected to one of the optical switch element inputs of an optical switch element at an input of the topology, one or more outputs from the optical switch fabric, each connected to one of the optical switch element outputs of an optical switch element at an output of the topology, and a switch control with a plurality of bias control signals capable of addressing one or more of the optical switch elements, being an addressed optical switch element, and switch control applying one of the bias control signals to the bias of the addressed optical switch element to establish a switch setting determined by a machine learning process and the switch settings and topology determine how each of one of the inputs is connected to each of one of the outputs; and a training process by a. inputting learned feature information into one or more inputs of a machine learning system, b. comparing one or more outputs of the machine learning system to a desired label to determine a difference, c. using one or more of the differences to determine changes to one or more model parameters in the machine learning system, d. determining whether the differences are within a validation accuracy, e. if the differences are within the validation accuracy, using existing model parameters in the machine learning system as a model of an optical switch fabric, f. if the differences are not within the validation accuracy, backwardly propagating the changes to the model parameters through the machine learning system, g. repeating steps b through g until the differences are within the validation accuracy, as the applicant has claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Almazan (US 20200226421 A1) discloses training and using a convolutional neural network for person re-identification.
Steinbrecher (US 10634851 B2) discloses apparatus, systems, and methods for nonblocking optical switching.
Ratnesh Kumar (US 20200097742 A1) discloses training neural networks for vehicle re-identification.
Nachimuthu (US 20180024957 A1) discloses techniques to enable disaggregation of physical memory resources in a compute system.
Dupuis (US 20170238075 A1) discloses optical switch fabric with bias control.
This application is in condition for allowance except for the following formal matters: 
See above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUAN A TORRES/           Primary Examiner, Art Unit 2636